Citation Nr: 0838120	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-39 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to March 1970 
and February 1978 to January 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, that granted service connection for PTSD 
and assigned a 30 percent evaluation.  The veteran expressed 
disagreement with the evaluation assigned for his disability 
and began this appeal.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has not been shown to be productive of occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's 
reports of private and VA treatment and examination.  His 
statements are also of record.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Discussion

Throughout the rating period on appeal, the veteran has been 
assigned a 30 percent evaluation for PTSD pursuant to 
Diagnostic Code 9411, which utilizes the General Rating 
Formula for Mental Disorders.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505, 509 (2007).

Turning to the veteran's specific disability, under 
Diagnostic Code 9411, a 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted if the veteran is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

In determining whether the veteran meets the criteria for a 
50 percent rating, the Board must consider whether the 
veteran has deficiencies in most of the following 
areas: work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Also, in evaluating psychiatric disorders, the VA has adopted 
and employs the nomenclature in the rating schedule based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the 
diagnosis of a mental disorder should conform to DSM-IV.  See 
38 C.F.R. § 4.125(a).  Diagnoses many times will include an 
Axis V diagnosis, or a Global Assessment of Functioning (GAF) 
score.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

A GAF score of 71-80 represents "symptoms[, if] . . . 
present, . . . . are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.   

A GAF score from 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The veteran was afforded a VA examination in July 2004.  He 
stated he has three to four bad memories of Vietnam per week, 
usually lasting a couple of seconds, sometimes they will last 
a couple of minutes.  He has nightmares three times per week 
and flashbacks occurring four to five times a week.  The 
veteran preferred to work alone, is married, and had one 
friend in New Jersey.  He was unhappy about his inability to 
socialize, especially after church which is an activity his 
wife enjoys.  He reported sleeping problems, concentration 
problems, and irritability.  Since the veteran left service, 
he has been continually employed.  

Objectively, the veteran had logical thought process and 
communication.  He did not have any delusions or 
hallucinations other than sometimes hearing his voice being 
called.  He did not engage in inappropriate behavior and was 
passively suicidal once or twice a month.  He had no 
homicidal ideation.  He maintained personal hygiene and was 
oriented to person, place, and time.  He did not engage in 
any obsessive or ritualistic behavior.  His speech was in a 
regular rate and volume.  He did not have any panic attacks, 
nor did he have impaired impulse control.  He did have 
trouble staying asleep, awaking at two or three in the 
morning with a nightmare and then is unable to go back to 
sleep.  The examiner noted the veteran was taking a 
prescription to aid in sleeping and was being treated by a VA 
psychiatrist and attending group therapy.  The examiner 
described most of the veteran's symptoms as moderate with the 
exception of his sleeping problems, feelings of distance from 
others, loss of interest in activities the veteran used to 
enjoy, and avoidance about thinking of the service stressful 
experiences.  He found the veteran was not easily startled.  
The examining psychiatrist assigned a GAF score of 59.

The veteran was next afforded a VA examination in January 
2006.  The VA examiner noted that the veteran had continued 
with VA group therapy, individual therapy, and medication 
management.  The veteran reported he still had nightmares 
three times a week with cold sweat and elevated heart rates.  
He continued to be affected by sleep problems and awakened 
tired.  He also had flashbacks and intrusive thoughts, but 
denied any anger problems.  He was hypervigilant.  The 
veteran reported taking 36 days off from work in the prior 
year due to feeling tired or because of doctor's 
appointments.  He reported no marital problems but his wife 
has learned to "put up" with him.  He had no problems in 
his relationship with his two adult sons.  He had very 
limited social interaction but no history of violence.

Objectively, there was no impairment of thought process or 
communication, nor was there evidence of delusions or 
hallucinations.  The veteran did not engage in any 
inappropriate behavior.  He denied any lethal plans or 
intentions.  He maintained personal hygiene and was oriented 
to person, place, and time.  No deficiencies were noted in 
memory loss or impairment.  Other than an obsessive avoidance 
of reminders of war, the veteran did not engage in obsessive 
or ritualistic behavior.   His rate and flow of speech was 
normal. The only sign of panic attacks consisted of the 
veteran feeling anxious in crowds.  The psychiatrist did 
describe the veteran as having moderate anxiety and sleep 
impairment.  The veteran had no impaired impulse control 
problems.  The examiner stated the veteran continued to have 
intrusive thoughts, avoidance of reminders, and elevated 
arousal.  He assigned a GAF score of 65, reflecting moderate 
symptoms with some difficulty in social and occupational 
functioning.

As noted earlier, the veteran has received individual therapy 
and group therapy.  Records from these treatments indicate 
symptoms including depression, anxiety, intrusive thoughts 
and sleep disturbance.  The veteran actively participated in 
the sessions and seemed to benefit from them.  Occasionally, 
his caregivers assigned him GAF scores and such scores have 
generally ranged between 65-67.  The records also reveal that 
the veteran attends church regularly, although he avoided 
socializing after service.  However, he draws upon this 
activity to gain insight and help him cope with his symptoms.  
In discussing his life, the veteran wants to do volunteer 
work after he retires.  In addition, the veteran indicated 
that he travelled to New Jersey and visited his former 
workplace.  This is significant to the veteran because it was 
the site of a non-service stressor.

This review of the record indicates the veteran's PTSD has 
caused him some dysfunction.  The veteran has experienced 
hyperarousal, but only in crowds.  He also has depression, 
irritability/anger, sleep impairment, and avoidance behavior.  
The veteran also has difficulty in establishing social 
relationships.

Nevertheless, the evidence does not show that he meets the 
other criteria for an increased rating, including symptoms 
such as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, impaired judgment, impaired abstract 
thinking, and disturbances of motivation or mood.  The 
veteran does not appear to have difficulty with complex 
commands nor is his memory so impaired that he could only 
retain highly learned material or could not remember to 
complete tasks.  The veteran has worked continuously since he 
left service in the 1980s and he is able to perform his job 
satisfactorily. 

While it appears that the veteran rarely goes out, he does 
attend church on a regular basis with his wife and he is only 
bothered by his avoidance of the after service social 
activities.  It indicates that he does not have to isolate 
himself completely and his caregivers consider his 
spirituality and church attendance to be a strength for him 
in coping with his symptoms.  The veteran has also indicated 
to his caregivers that he is interested in some social 
activities such as volunteer work after he retires and 
travelling.  He appears to have a good relationship with his 
wife and family, with only occasional difficulties.  He has 
no panic attacks, although he is anxious in crowds.  The 
evidence, therefore, does not establish occupational and 
social impairment with reduced reliability and productivity 
for any portion of the rating period on appeal.

As a final observation, the VA examiner in the January 2006 
examination assigned the veteran a GAF score of 65.  The 
Board notes that this is consistent with the scores assigned 
in the outpatient treatment records.   Again, such GAF scores 
reflect 
some mild symptoms and some difficulty in social or 
occupational functioning, but generally functions pretty 
well.  Accordingly, such GAF scores do not serve as a basis 
for assignment of the next-higher 50 evaluation here.

In sum, the evidence does not demonstrate that the veteran's 
PTSD symptomatology causes occupational and social impairment 
with reduced reliability and productivity, due mainly to 
difficulty in establishing and maintaining effective work and 
social relationships.  Even after resolving the evidence in 
favor of the veteran, the preponderance of the evidence is 
against his claim.  Accordingly, the veteran's disability 
does not more closely meet the criteria for a 50 percent 
rating at any time during the course of this appeal.  
Therefore, his claim for an evaluation in excess of 30 
percent is denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

An initial evaluation in excess of 30 percent for post 
traumatic stress disorder is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


